DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATUS OF CLAIMS
1.	The following is a Notice of Allowance in response to remarks filed 22 March 2022.
REASONS FOR ALLOWANCE
2.	Claims 1-3, 6-12, 14, and 16-21 are allowable as set forth below.
3.	The following is an examiner’s statement of reasons for allowance:
4.	The Applicant’s amendments to the independent claims filed 22 March 2022 are sufficient to overcome the 101 rejections.
	Independent claims 1, 19, and 20 have been amended to include the limitations of “in response to determining by the at least one other approver network computing device that an amount of network or processing congestion of computing resources is greater than a predetermined threshold, the at least one other approver network computing device transmits a processing resource query to one or more external entity networks;”, “receive, by the at least one other approver network computing device, processing capability response messages from the one or more external entity networks indicating processing capabilities of computing resources associated with the one or more external entity networks”, and “select, by the at least one other approver network computing device, an entity computing device from among the one or more external entity networks to allocate processing resources from in order to reduce processing burden”, “the selected entity computing device including computing device processing circuitry, wherein computing device instructions, when executed by the computing device processing circuitry, cause the computing device processing circuitry to:”,  “construct an enhanced data packet as a command to at least one other approver network computing device to perform a request routing process associated with the request approval engine, wherein the enhanced data packet condenses the request attribute vectors for the plurality of requesters for a particular type of request, the prioritization matrix for the type of request, or the request quality score for the plurality of requesters for the type of request into a single data structure”, “automatically route the enhanced data packet through an approval chain, including run the GUI engine to prepare, for presentation to an approval member via the selected entity computing device, an approver user interface screen for selection of a decision on the plurality of request submissions for the type of requests”, “provide, via the network to the selected entity computing device, the approver user interface screen, and receive, from the approval member via the approver user interface screen, the decision;”, and “for each submitted request, run the approved request management engine to output the decision to the requester computing device that submitted the request.”
	The combination of additional elements recites a specific manner of how requests are routed at an institution for approval, including the use of a prioritization matrix and the construction of an enhanced data packet for condensing massive amounts of data, which provides a specific improvement over prior systems, resulting in an improved request/approval routing process for the institution.  Therefore, the claim is patent eligible because it is not directed to a judicial exception.
5.	Regarding the prior art, the claimed invention is directed request management processes including a specific manner for routing requests to approval members in an institution.
Independent claims 1, 19, and 20 identify the uniquely distinct features of:
“in response to determining by the at least one other approver network computing device that an amount of network or processing congestion of computing resources is greater than a predetermined threshold, the at least one other approver network computing device transmits a processing resource query to one or more external entity networks;”, “receive, by the at least one other approver network computing device, processing capability response messages from the one or more external entity networks indicating processing capabilities of computing resources associated with the one or more external entity networks”, and “select, by the at least one other approver network computing device, an entity computing device from among the one or more external entity networks to allocate processing resources from in order to reduce processing burden”, “the selected entity computing device including computing device processing circuitry, wherein computing device instructions, when executed by the computing device processing circuitry, cause the computing device processing circuitry to:”,  “construct an enhanced data packet as a command to at least one other approver network computing device to perform a request routing process associated with the request approval engine, wherein the enhanced data packet condenses the request attribute vectors for the plurality of requesters for a particular type of request, the prioritization matrix for the type of request, or the request quality score for the plurality of requesters for the type of request into a single data structure”, “automatically route the enhanced data packet through an approval chain, including run the GUI engine to prepare, for presentation to an approval member via the selected entity computing device, an approver user interface screen for selection of a decision on the plurality of request submissions for the type of requests”, “provide, via the network to the selected entity computing device, the approver user interface screen, and receive, from the approval member via the approver user interface screen, the decision;”, and “for each submitted request, run the approved request management engine to output the decision to the requester computing device that submitted the request.”
	The closet prior art of record, Boyacigiller (US 2016/0092267 A1) discloses (¶ 0004: a system includes a memory; and a process prioritization processor programmed to: identify, within the memory in response to receipt of a process-level input request that is subject to business-level requirements, a plurality of sets of attributes each from one of multiple informational domains that represent processing factors associated with at least the process-level input request, contemporaneous infrastructure processing capabilities, and historical process performance of similar processes; hash, as a vector, the plurality of sets of attributes from the multiple informational domains into an initial process prioritization; weight attributes of the hashed vector of the plurality of sets of attributes from the multiple informational domains in the initial process prioritization into a hashed-weighted resulting process prioritization, where the hashed-weighted resulting process prioritization applies the business-level requirements to the process-level input request; and assign the process-level input request to a process category based upon the hashed-weighted resulting process prioritization).  Grady-Smith (US 2017/0236081 A1) discloses (¶ 0006: embodiments of the invention may be used to access, track, and analyze various types of organizational interactions primarily interactions that involve participation or communication to ¶ 0007 (1) develop a visual representation of the structure of an organization, based at least in part on the interactions, communications, and processes within the organization, where the representation may be used to more efficiently and accurately determine the flow of information and decision making within the organization; and ¶ 0008 (2) use the results of evaluating and analyzing interaction data and/or the visual representation to assist in making decisions for purposes of one or more of organizational planning, employee or project management, creating a more efficient flow of communications, task assignment, or employee development). Chen (US 2013/0084878 A1) discloses (abstract: methods, systems and apparatus are disclosed to facilitate ranked network priority. An example method includes obtaining a bid value associated with a first wireless device, calculating a rank of the first wireless device with a plurality of wireless devices based on the bid value, operating characteristics of the first wireless device, and a scheduling model, and allocating a first portion of wireless network resources to the first wireless device based on the rank of the first wireless device.)
It is clear from the disclosures in Boyacigiller, Grady-Smith, and Chen that the prior art does not consider the possibility of the combination of elements above included in independent claims 1, 19, and 20.  The Examiner was unable to find any other non-patent literature which would teach, suggest, or otherwise render obvious, even in combination with Boyacigiller, Grady-Smith, and Chen references, the aforementioned claim limitations.
	None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.  It is hereby asserted by the Examiner that, in light of the above in and further deliberation overall the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jun Yan, Yun Yang and G. K. Raikundalia, "SwinDeW-a p2p-based decentralized workflow management system," in IEEE Transactions on Systems, Man, and Cybernetics - Part A: Systems and Humans, [online] Sept. 2006, [retrieved on 06 June 2022], 
Retrieved from the Internet:< https://ieeexplore.ieee.org/abstract/document/1678021>< doi: 10.1109/TSMCA.2005.855789>


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629


/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629